UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4368



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARQUETTE DAMON EANES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:04-cr-00084-ALL)


Submitted:   October 31, 2006             Decided:   December 7, 2006


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Stephanie L. Haines,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marquette Damon Eanes appeals his seventy-seven month

sentence, imposed after remand, for possession of a firearm by a

convicted felon.    Eanes argues that the district court erred in

applying a four-level sentencing enhancement under U.S. Sentencing

Guidelines Manual § 2K2.1(b)(5) (2002) for possession of the

firearm during the commission of another felony offense and that

his resulting sentence was unreasonable.       Finding no error, we

affirm.

           Section 2K2.1(b)(5) provides for a four-level enhancement

if:

      the defendant used or possessed any firearm or ammunition
      in connection with another felony offense; or possessed
      or transferred any firearm or ammunition with knowledge,
      intent, or reason to believe that it would be used or
      possessed in connection with another felony offense.

Eanes argues that the Government did not prove that his possession

of .44 grams of crack cocaine seized at the time of arrest was with

intent to distribute the crack cocaine.      Eanes contends that the

large amount of cash was insufficient to show intent to distribute,

that the small amount of crack cocaine was consistent with personal

use, and that his prior convictions do not indicate an intent to

distribute.

           We   review   the   district   court’s   factual   findings

concerning the sentence for clear error, and we review its legal

determinations de novo.   United States v. Daughtrey, 874 F.2d 213,


                                 - 2 -
217 (4th Cir. 1989).           A determination that there were sufficient

facts to impose a § 2K2.1(b)(5) enhancement is a factual finding.

See United States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001)

(government has burden of proving facts to support § 2K2.1(b)(5)

enhancement by preponderance of the evidence and district court’s

fact finding is reviewed for clear error).

             Intent     to   distribute      may    be   proved    by   a   number    of

factors, including the amount of cash seized, the possession of

drug paraphernalia, and the seizure of a quantity of drugs too

large for personal consumption.              See United States v. Fisher, 912

F.2d 728, 730 (4th Cir. 1990) (“Intent to distribute may be

inferred from possession of drug-packaging paraphernalia or a

quantity     of    drugs     larger   than    needed       for    personal    use.”).

Possession        of   large    amounts      of     cash    and    a    handgun      are

circumstantial evidence of involvement in drug distribution.                         Id.

We conclude that there was sufficient evidence to prove by a

preponderance of the evidence that Eanes possessed the cocaine base

with the intent to distribute it.                  Eanes had at least one prior

conviction with very similar circumstances for possession with

intent to distribute crack cocaine; he possessed on his person over

$1100 in cash; a loaded firearm and an abundance of ammunition were

found in the car; and the crack cocaine was packaged in three




                                       - 3 -
separate     bags.*     Although   the    small    amount     of   crack   cocaine

involved, .44 grams, could also be consistent with personal use, we

hold that it was not clear error for the district court to find

that Eanes possessed the cocaine base with intent to distribute it.

             Next, Eanes argues that his sentence is unreasonable

because it is greater than necessary to comply with the purposes of

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).                    Specifically,

Eanes contends that the sentence is unreasonable because it is

greater than necessary to “afford adequate deterrence to criminal

conduct.”     18 U.S.C.A. § 3553(a)(2).          Eanes states that, since his

conviction, he has become involved in the life of his new daughter,

his mother died and he promised her that he would “make a change

and   have   a   positive   impact   in    [his]    community,”      and   he   has

completed several study programs while incarcerated.

             This court reviews the imposition of a sentence for

reasonableness.        United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).       After    Booker,   courts    must    calculate    the   appropriate

guideline range, making any appropriate factual findings.                  United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).                The court


      *
      Given that the district court found the officer’s testimony
to be credible that the crack cocaine rocks were packaged in three
separate bags, this finding cannot be disturbed.       See United
States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989) (generally,
witness   credibility is within the sole province of the fact
finder, and this court will not reassess the credibility of
testimony).

                                     - 4 -
then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a), and

determine an appropriate sentence.            Davenport, 445 F.3d at 370.

“The district court must articulate the reasons for the sentence

imposed, particularly explaining any departure or variance from the

guideline range.”       United States v. Moreland, 437 F.3d 424, 432

(4th   Cir.    2006).      A   sentence   within   the   properly   calculated

guideline range is presumptively reasonable.               United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).

              Because the district court sentenced Eanes within the

guideline range, adequately explained the basis for its sentencing

decision,     and   took   into    consideration    Eanes’s   arguments,   we

conclude that the resulting 77-month sentence was reasonable.              See

United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006),

petition for cert. filed, ___ U.S.L.W. ___ (U.S. July 21, 2006)

(No. 06-5439); Green, 436 F.3d at 457.              Accordingly, we affirm

Eanes’s sentence.

               We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 5 -